Title: From Benjamin Franklin to Chaumont, 21 December 1780
From: Franklin, Benjamin
To: Chaumont


Passy, Dec. 21. 1780.
Mr. Franklin presents his respectful Compliments to Mr. de Chaumont; and requests earnestly to have his Account with the Congress, as it stands in his Books, the Credits as well as the Debits, that it may be settled now Mr. Deane is here, who is at present employed in adjusting our Congress Accounts, which cannot be closed without that of M. de Chaumont.
M. Le Ray de Chaumont.
